NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 07a0268n.06
                             Filed: April 10, 2007

                                              No. 06-5330

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT


BILL HEARD CHEVROLET CORPORATION,                            )
NASHVILLE,                                                   )
                                                             )        ON APPEAL FROM THE
        Appellee,                                            )        UNITED STATES DISTRICT
                                                             )        COURT FOR THE MIDDLE
v.                                                           )        DISTRICT OF TENNESSEE
                                                             )
IRIS L. HISLE,                                               )             MEMORANDUM
                                                             )               OPINION
        Appellant.                                           )




        BEFORE:         GUY, COLE, and McKEAGUE, Circuit Judges.

        PER CURIAM. Appellant Iris L. Hisle, debtor in bankruptcy, appeals the judgment of the

district court reversing the bankruptcy court’s award of sanctions to her based on appellee Bill Heard

Chevrolet Corporation’s violation of the automatic stay arising pursuant to 11 U.S.C. § 362. The

bankruptcy court imposed minimal sanctions on Bill Heard Chevrolet in the amount of $2500 based

on its determination that Bill Heard Chevrolet’s post-petition pursuit of its motion to dismiss Hisle’s

state court claim against it constituted an “offensive action” against an asset of the estate, in violation

of 11 U.S.C. § 362(a)(1) and (3). On appeal, the district court reversed, holding (a) that the

automatic stay does not apply to a lawsuit instituted by the debtor; and (b) that a motion to dismiss

the debtor’s lawsuit is neither an “action or proceeding against the debtor” under § 362(a)(1) nor an

“act to obtain possession of or exercise control over property of the estate” under § 363(a)(3). The
No. 06-5330
Bill Heard Chevrolet v. Hisle

district court thus held that Bill Heard Chevrolet’s actions were not in violation of the automatic stay

and that sanctions were imposed in error.

       Having carefully considered the record on appeal, the briefs of the parties, and the applicable

law, we are not persuaded that the district court erred in reversing the bankruptcy court’s decision.

Appellant Hisle has failed to persuasively identify any error of fact or law in the district court’s

opinion. Because we conclude the reasoning that supports the district court’s judgment has been

correctly articulated by the district court, issuance of a detailed written opinion by this court would

be duplicative and serve no useful purpose. Accordingly, the judgment of the district court is, upon

the reasoning employed in its opinion issued on February 10, 2006, hereby AFFIRMED.




                                                 -2-